Citation Nr: 1209692	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2011, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not compensably disabling within a year of the Veteran's separation from active duty.

2.  There is no competent or credible objective evidence of a nexus between the current bilateral hearing loss and service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and bilateral sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February, March, and September 2008, and August and October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was most recently readjudicated in January 2012. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination. 

The RO attempted to obtain the Veteran's service treatment records.  In February 2008, the service department reported that this matter was a fire-related matter and that there were no service treatment records or records from the U.S. Army Office of the Surgeon General.  The RO informed the appellant of the service department's finding in March and September 2008 correspondence, and the RO in September 2008 prepared a memorandum, the subject of which was a formal finding on the unavailability of the service treatment records.  

VA has a heightened duty to assist the Veteran in developing his claim since the VA records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The RO attempted to obtain the claimant's medical records from the Unisys Corporation, but that company informed VA in February 2008 that they did not have any medical records from 1957 to 1977.  The Veteran underwent a VA examination in August 2008.

The Board notes that the Veteran has reported that he was treated in 2007 for his hearing loss at the St. Albans Community Living Center, a VA medical facility, where he was issued hearing aids.  The RO did not attempt to obtain any records from that facility.  The appellant has not alleged - and there is no indication - that these records contain any medical nexus evidence.  Therefore, VA did not need to obtain records from that facility.  This is especially true in view of the other opinions and findings on file.

Pursuant to the August 2011 Board remand, the Veteran provided a description of his duties at the Unisys Corporation.  Per the remand directives, the RO attempted to obtain all treatment records from Mr. Dank, but that audiologist only provided duplicate copies of a 2005 audiogram and a 2008 statement.  Moreover, the RO in November 20111 obtained an addendum to the August 2008 VA examination report, as directed by the Board.  Therefore, the RO complied with the directives of the August 2011 Board remand to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  In any event, although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Analysis

The August 2008 VA examination report shows that the Veteran has a bilateral hearing loss for VA purposes.  Thus, the question is whether his current hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.

The Veteran served on active duty as a ground radar repairman and claims in-service noise exposure from working on the flight line.  In his December 2007 claim, he attributed his bilateral hearing loss to in-service viral infection.  The Board will concede that the appellant had in-service noise exposure and a viral-related ear infection.

The Board has reviewed Mr. Dank's records and the August 2008 VA examination report along with the November 2011 addendum.  These records do not include any opinion linking bilateral hearing loss to service.  These records also do not reveal any competent evidence of a hearing loss during service, or a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from active duty.  Although the VA examiner initially stated in the 2008 VA examination report that she could not render an opinion regarding the cause of the Veteran's hearing loss and its relationship to service without resorting to mere speculation, the examiner in the 2011 addendum stated that the hearing loss was not associated with ear infection or ear disease.  In the addendum, the examiner added that the pattern of hearing loss was not consistent with hearing loss associated with acoustic trauma.

As for continuity of symptomatology, the appellant apparently claims that he has had hearing loss symptomatology since active service.  In his April 2010 VA Form 9, the Veteran stated that "he was not fully aware of [his hearing loss] until his Sperry hearing test early in 1957.  He also claims that his hearing loss is related to active service.  Given the claimant left active service in 1955, it appears that he is claiming that he had had hearing loss symptomatology prior to the testing in 1957. The Veteran is competent to report this symptomatology, and the Board finds him credible.  

That said, supporting medical evidence is required because the Veteran is not competent to relate his continuity of hearing loss symptomatology to his current hearing loss disorder or otherwise relate his current hearing loss disorder to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  A sensorineural hearing loss is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77  As a lay person untrained in the field of medicine, the appellant's assertion does not constitute competent medical evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In any event, the Board gives the great weight to the August 2008 VA examiner's opinion in the 2011 addendum who in essence rejected this reporting of continuity of hearing loss symptomatology by opining that the hearing loss was not associated with ear infection or ear disease and that the pattern of hearing loss was not consistent with hearing loss associated with acoustic trauma.

There is competent evidence that the Veteran has bilateral hearing loss; however, without competent and credible evidence linking the bilateral hearing loss to service the benefit sought on appeal cannot be granted.  
 
The claim is denied.  The Veteran has first reported hearing loss two years after separation.  Current findings, while not establishing etiology, do reveal that the pattern of the loss is not the type found in infection or acoustic trauma.  As such, there is no plausible relationship to in-service occurrence or event.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


